UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)July 21, 2009 NAUGATUCK VALLEY FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) United States 0-50876 65-1233977 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 333 Church Street, Naugatuck, Connecticut (Address of principal executive offices) (Zip Code) (203) 720-5000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 27, 2009, Naugatuck Valley Financial Corporation (the “Company”) issued a press release announcing its financial results for the quarter ended June 30, 2009. For more information, reference is made to the Company’s press release dated July 27, 2009, a copy of which is attached to the Report as Exhibit 99.1 and is furnished herewith. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d)On July 21, 2009, the Board of Directors ofthe Company appointed Frederick A. Dlugokecki to the Board of Directors of the Company.Mr. Dlugokecki will serve on the Compensation Committee and the Nominating and Corporate Governance Committee of the Company. Item 5.03 Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year. (a)On July 21, 2009, the Board of Directors of the Company amended Article III, Section 2 of the Company’s Bylaws to increase the number of Company directors from seven (7) to eight (8).A copy of the Company’s Bylaws, as amended, is attached hereto as Exhibit 3.2 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Number Description Bylaws of Naugatuck Valley Financial Corporation Press Release dated July 27, 2009 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NAUGATUCK VALLEY FINANCIAL CORPORATION Date: July 27, 2009 By: /s/ John C. Roman John C. Roman President and Chief Executive Officer
